COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 STATE OFFICE OF RISK                                             No. 08-17-00237-CV
 MANAGEMENT,                                    §
                                                                    Appeal from the
                              Appellant,        §
                                                               County Court at Law No. 5
 v.                                             §
                                                                of El Paso County, Texas
 JONATHAN TORRES,                               §
                                                                 (TC# 2014DCV3435)
                               Appellee.        §

                                MEMORANDUM OPINION

       Appellant, State Office of Risk Management (SORM), and Appellee, Jonathan Torres,

have filed a joint motion to dismiss the appeal. See TEX.R.APP.P. 42.1(a)(1). We grant the motion

and dismiss the appeal. Costs of the appeal are taxed against the party incurring same. See

TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
February 28, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.